                                            Case 3:19-cv-06144-SI Document 33 Filed 09/03/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JENNIFER MEIGHAN,                                      Case No. 19-cv-06144-SI
                                   6                    Plaintiff,
                                                                                                ORDER RE DISCOVERY DISPUTE
                                   7             v.                                             LETTER NO. 1
                                   8     AMAZON.COM, INC., et al.,                              Re: Dkt. No. 31
                                   9                    Defendants.

                                  10

                                  11          On August 6, 2020, the parties filed a joint discovery dispute letter with the Court. Dkt. No.

                                  12   31. The parties dispute the time period and scope for which defendants must produce documents
Northern District of California
 United States District Court




                                  13   regarding Amazon’s use of dry ice and complaints/incidents related thereto.

                                  14          Amazon argues the only relevant time period is September 1, 2018 – March 16, 2019. Dkt.

                                  15   No. 31 at 3 (Joint Letter). This is the time period Amazon used the specific type of dry ice pack

                                  16   received by plaintiff. Plaintiff argues she is entitled to discovery from 2009-2018 – the entire period

                                  17   during which Amazon used dry ice as a coolant for its AmazonFresh grocery delivery orders.

                                  18   Plaintiff argues during this broader time period Amazon gained “highly-relevant knowledge about

                                  19   its customers’ interactions with and injuries related to the dry ice…” Id. at 4.

                                  20          The Court agrees with plaintiff. Information/incidents pre-dating the Amazon use of the

                                  21   specific type of dry ice pack received by plaintiff could offer relevant information regarding what

                                  22   Amazon understood about the dangers and risks of using dry ice and customers’ experience with it.

                                  23   Therefore, with respect to plaintiff’s requests for production of documents numbers 5, 10, 20, 24,

                                  24   25, and 40-44 Amazon is hereby ORDERED to produce documents for the entire time period

                                  25   requested as stated in plaintiff’s discovery requests.

                                  26          IT IS SO ORDERED.

                                  27   Dated: September 3, 2020                       ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
